t c memo united_states tax_court deborah a cole petitioner v commissioner of internal revenue respondent docket no filed date keith h cole jr for petitioner stephanie r jensen for respondent memorandum opinion foley judge this matter is before the court on petitioner’s motion for award of reasonable administrative and litigation costs and fees under sec_7430 and rule unless otherwise indicated all section references are to the internal_revenue_code as in effect for the period relevant here and all rule references are to the tax_court rules_of_practice and procedure background petitioner resided in irving texas at the time the petition in this case was filed on or about date petitioner filed her federal_income_tax return the return reported two items of income dollar_figure of wages and dollar_figure of other income with a handwritten note misc income for petitioner's tax_year respondent received two forms a form 1099-misc from dr mark imhoff an individual for whom petitioner had rendered services indicated that petitioner had been paid dollar_figure the form 1099-misc reported the income as nonemployee compensation in addition a form 1099-int indicated that petitioner had been paid dollar_figure of interest_income on date respondent mailed a 30-day_letter to petitioner the letter indicated that respondent proposed to increase petitioner’s taxable_income by dollar_figure dollar_figure interest plus dollar_figure nonemployee income less a dollar_figure self-employment_tax deduction the proposed increase produced an additional tax_liability of dollar_figure and accrued interest of dollar_figure the letter stated that if petitioner did not respond within days respondent would issue a notice_of_deficiency the letter further stated that if petitioner did not agree with respondent's proposed changes petitioner should submit a signed letter of explanation and supporting documentation on date petitioner informed respondent that she disagreed with respondent's proposed changes on date petitioner mailed respondent a letter further delineating her position in the letter petitioner conceded that her return should have included the interest_income but disputed that her return omitted dollar_figure of other income petitioner asserted that for the tax_year she did not receive a form 1099-misc from dr imhoff estimated her income from dr imhoff and reported it as dollar_figure of miscellaneous income on her return was an employee not an independent_contractor of dr imhoff and thus received employee wages rather than self-employment_income and did not owe any additional federal_insurance_contributions_act fica tax on date respondent replied to petitioner's letter but did not address petitioner's contentions as set forth in the date letter on date petitioner again wrote to respondent and requested that respondent address the positions taken by petitioner in her letter on date respondent requested information from dr imhoff dr imhoff responded on date by asserting as he did on the form 1099-misc filed with the internal_revenue_service irs that the dollar_figure constituted nonemployee income on date respondent mailed petitioner a statutory_notice_of_deficiency determining an increase of dollar_figure in petitioner's tax_liability on date petitioner filed her petition with this court and on date respondent filed her answer from january through early june of respondent's appeals_office and petitioner conducted settlement discussions on date petitioner mailed respondent's appeals_office a letter with attached copies of billing records showing that petitioner had received dollar_figure from dr imhoff the letter noted that the dollar_figure amount was only dollar_figure higher than the amount reported as miscellaneous income on the return petitioner proposed that respondent concede the dollar_figure understatement also around this time respondent obtained from dr imhoff copies of checks paid to petitioner and ledgers maintained by dr imhoff's office after june but prior to date respondent concluded that the form 1099-misc prepared by dr imhoff which reported that petitioner had been paid dollar_figure overstated amounts paid_by dollar_figure the correct amount of wages from dr imhoff was dollar_figure petitioner had understated income by dollar_figure dollar_figure-dollar_figure of miscellaneous income reported on petitioner's return the dollar_figure understatement resulted from petitioner's failure to report checks from dr imhoff of dollar_figure dollar_figure and dollar_figure and petitioner qualified as an employee and would not be liable for self-employment_tax but would be liable for additional fica tax respondent did not immediately communicate these conclusions to petitioner on date respondent mailed petitioner a letter encouraging petitioner to settle at the appeals level and to provide documentation supporting her position on date respondent mailed petitioner a letter offering a settlement and enclosed a proposed stipulation of facts for petitioner's signature or comment respondent offered to concede that dollar_figure of income was overreported by dr imhoff and that petitioner was an employee liable for only the employee portion of fica tax the tax treatment of the three checks totaling dollar_figure was not mentioned in the letter respondent also did not address petitioner's contention that a portion of the alleged understatement was attributable to the dollar_figure that petitioner had reported as miscellaneous income on date petitioner provided respondent with wage statements for petitioner also explained that the dollar_figure check dated date was earned in the dollar_figure was reported on petitioner's income_tax return but was erroneously included on both the form 1099-misc and the this information is derived from the appeals officer's handwritten notes although the notes are undated we find that they were written after date ie the date petitioner mailed information incorporated in the notes and before date ie the date respondent proposed a settlement offer that incorporated calculations from the notes form 1099-misc prepared by dr imhoff petitioner offered to pay the additional income_tax associated with the dollar_figure and dollar_figure checks as well as the employee portion of the fica tax the determination of the year in which the dollar_figure check should be includable however remained in dispute on date respondent acknowledged that petitioner had reported the dollar_figure amount on her income_tax return although respondent noted that petitioner a cash_basis taxpayer was required to report income in the year of receipt ie respondent agreed to reduce the asserted unreported income for by dollar_figure respondent did not concede that petitioner had reported dollar_figure of the alleged understatement as miscellaneous income on date respondent changed her position and offered to concede that dollar_figure of the alleged understatement had in fact been reported as miscellaneous income after taking these proposed concessions into account there remained unreported income of dollar_figure producing an income_tax deficiency of dollar_figure and fica tax_liability of dollar_figure plus interest on date the parties filed with this court a decision document and a stipulation of settled issues the decision document stated that petitioner is liable for a deficiency of dollar_figure in her income_tax the stipulation of settled issues stated that petitioner agrees to pay fica tax of dollar_figure for petitioner agrees that she is liable for a deficiency of dollar_figure in her income_tax petitioner agrees that respondent was substantially justified in her position that petitioner received dollar_figure of income in date and respondent agrees that petitioner may file a claim for litigation and administrative costs the court entered the agreed decision on date on date petitioner filed her motion for award of reasonable administrative and litigation costs and fees and the court ordered for cause that the date decision be vacated discussion sec_7430 provides that a party that has prevailed in a tax_court proceeding may recover reasonable administrative and litigation costs and fees the court will award administrative and litigation costs only if petitioner establishes that she has exhausted her administrative remedies applicable to litigation costs only she has substantially prevailed in the controversy she satisfies certain net_worth requirements the position_of_the_united_states was not substantially justified she has not unreasonably protracted the administrative or court proceedings and the amount of costs sought is reasonable sec_7430 petitioner bears the burden of proving that she meets each of these requirements rule e 985_f2d_1315 5th cir her failure to establish any one of the requirements will preclude an award of costs 88_tc_492 for the reasons discussed below we conclude that petitioner is entitled to recover administrative and litigation costs respondent has conceded that petitioner has substantially prevailed and that she meets the net_worth requirement we address the remaining requirements of sec_7430 in turn i substantial justification respondent's position is substantially justified if the position was justified to a degree that would satisfy a reasonable person 487_us_552 lenox v commissioner 998_f2d_244 5th cir revg in part tcmemo_1992_382 to meet this standard respondent's position must have a basis in fact and law pierce v underwood supra lenox v commissioner supra to recover administrative and litigation costs petitioner must prove that respondent's positions in both the administrative_proceeding and the proceeding in this court were not substantially justified sec_7430 a and b huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part on other grounds and remanding tcmemo_1991_144 89_tc_784 n this not substantially justified standard under sec_7430 is applied as of the separate dates respondent took positions in the administrative_proceeding and the proceeding in this court sec_7430 and b huffman v commissioner supra pincite7 see also caparaso v commissioner tcmemo_1993_255 for purposes of the administrative_proceeding respondent took a position on date the date of the notice_of_deficiency sec_7430 for purposes of the proceeding in this court respondent took a position on date the date she filed her answer huffman v commissioner supra pincite petitioner contends that respondent's position was not justified when taken respondent counters that her position was substantially justified we agree with petitioner under 54_tc_742 affd 445_f2d_985 10th cir we are obligated to follow the law as stated by the court_of_appeals in the circuit to which this case is appealable we thus consider whether respondent was substantially justified pursuant to precedent established by the u s court_of_appeals for the fifth circuit in 932_f2d_1128 5th cir portillo i affg in part and revg in part tcmemo_1990_68 the taxpayer a self-employed painting subcontractor had filed a federal_income_tax return reporting that dollar_figure of income had been received from a contractor the contractor later submitted to the irs a form_1099 that reported a dollar_figure payment from the contractor to the taxpayer the commissioner then issued a notice_of_deficiency claiming that the taxpayer had underreported his income by dollar_figure ie the difference between the dollar_figure the contractor reported to the irs and the dollar_figure reported on the taxpayer's return the u s court_of_appeals for the fifth circuit held for the taxpayer and stated that the notice_of_deficiency issued on the basis of the form_1099 was arbitrary and erroneous id pincite thus the commissioner was not entitled to the presumption of correctness ordinarily applicable to her determinations id the rationale for the court of appeals' holding is to prevent taxpayers from having to bear the unreasonable burden of proving the nonreceipt of income id pincite in 988_f2d_27 5th cir portillo ii revg tcmemo_1992_99 the taxpayer appealed our denial of administrative and litigation costs the u s court_of_appeals for the fifth circuit held that the commissioner's position was not substantially justified the court noted that one person's word ie 'a naked assertion ' is not sufficient support for a notice_of_deficiency and that the notice_of_deficiency was arbitrary and erroneous id pincite as a result the court concluded that the commissioner's position was not substantially justified id in the present case respondent took a position in her notice_of_deficiency and answer based on a form 1099-misc from dr imhoff indicating that petitioner received dollar_figure of income in and on an unsubstantiated assertion by dr imhoff that the dollar_figure constituted nonemployee income respondent did not obtain the necessary documentation from dr imhoff and petitioner until after the notice_of_deficiency was issued and the answer was filed once respondent obtained the necessary information she had little difficulty confirming most of petitioner's assertions this process should have preceded the issuance of the notice_of_deficiency respondent argues that the parties have stipulated that the commissioner was substantially justified in its sic position that petitioner received income from a check of dollar_figure in january our determination however of whether respondent was substantially justified within the meaning of sec_7430 is based on the position respondent took on date ie the date the notice_of_deficiency was issued and date ie the date respondent filed her answer see sec_7430 and b huffman v commissioner supra pincite7 on both of these dates respondent's position was not substantially justified because she had an insufficient basis in fact to determine that petitioner had received dollar_figure of nonemployee income portillo ii supra respondent did not take a position relating to the dollar_figure check until june or july of when she received a copy of the check the fact that respondent then took a valid position relating to the year in which the check was includable has no bearing on our conclusion that respondent's position was not substantially justified on the earlier dates identified above ii exhaustion of administrative remedies sec_7430 generally requires that a party seeking litigation costs exhaust all administrative remedies 88_tc_492 sec_301_7430-1 proced admin regs provides that where an appeals_office conference is available administrative remedies are exhausted only if a taxpayer participated in such conference prior to filing a petition or requested an appeals_conference and such request was denied respondent contends that petitioner did not participate in an appeals_conference petitioner concedes this point but contends that prior to the filing of the petition no appeals_conference was available within the meaning of sec_301_7430-1 proced admin regs several factors lead us to conclude that petitioner exhausted her administrative remedies first respondent's day letter made no mention of the appeals function at all the 30-day_letter stated that the enclosed publication contain sec_2 by contrast the department of the treasury's statement of procedural rules recognizes the importance of apprising taxpayers of their appeals rights and states that a 30-day_letter includes a description of such rights sec_601_105 statement of procedural rules more information about how to respond to this notice the reference to publication however did not mention petitioner's right to appeals consideration in addition publication was not attached to the copy of the 30-day_letter provided by respondent it therefore is unclear whether publication was even mailed to petitioner second petitioner did exactly what the 30-day_letter encouraged--she attempted to resolve the matter by written correspondence the letter stated if you do not agree with the proposed change s we encourage you to work with us to resolve the matter by mail we have found that the item s in question on your return can be resolved by written correspondence please return a signed statement of explanation and supporting documentation along with a copy of this notice in the enclosed envelope on date petitioner informed respondent that she disagreed with respondent's proposed changes on date petitioner mailed respondent a letter detailing her position respondent wrote back on date but did not respond to the issues raised by petitioner petitioner wrote again on date and requested that respondent address petitioner's positions respondent issued the notice_of_deficiency before she replied to petitioner's date letter this is not a case where the taxpayer chose silence as her litigation strategy see 85_tc_927 rogers v commissioner tcmemo_1987_374 while petitioner attempted to resolve the matter through correspondence it was respondent who failed to cooperate third when respondent issued the notice_of_deficiency the parties were in the middle of the negotiations process respondent had yet to reply to petitioner's letter of date and petitioner had no reason to believe that the negotiations had reached an impasse yet on date months before the period of limitations was to expire respondent precipitously issued a notice_of_deficiency for the above reasons we conclude that petitioner did all that was necessary in these circumstances to exhaust her administrative remedies iii unreasonable protraction of proceedings sec_7430 provides that a taxpayer may recover administrative and litigation costs and fees only if she demonstrates that she did not unreasonably protract the administrative and court proceedings respondent argues that petitioner did not provide information regarding the dollar_figure check in a timely manner consequently respondent argues that petitioner unreasonably protracted the litigation we disagree the issue relating to the dollar_figure check was not the last issue settled by the parties on date respondent conceded this issue yet the issue relating to the dollar_figure reported by petitioner as miscellaneous income was not settled until date thus any delay attributable to the dispute over the dollar_figure check did not unreasonably protract the administrative and court proceedings iv reasonableness of fees claimed sec_7430 defines reasonable litigation and administrative costs as including reasonable court costs administrative fees charged by the irs certain costs related to expert witnesses and production of reports and reasonable fees for the services of an attorney recoverable attorney's_fees are limited to a maximum of dollar_figure per hour adjusted for cost of living increases and special factors sec_7430 and petitioner seeks reimbursement for dollar_figure of her attorney's_fees respondent contends that a majority of these fees related to the dispute over the year in which the dollar_figure check was includable while petitioner does not refute this contention the record reveals that respondent did not take a position relating to the dollar_figure check until june or july of therefore all attorney's_fees incurred prior to this period are recoverable the stipulation however does affect the total amount of recoverable fees accordingly we award petitioner dollar_figure for her attorney's services in addition petitioner claims reimbursement for expenses of dollar_figure relating to photocopies dollar_figure phone calls dollar_figure postage dollar_figure fax charges dollar_figure federal express charges dollar_figure and her tax_court filing fee dollar_figure with the exception of the federal express charges see 93_tc_256 affd in part and revd in part 936_f2d_736 2d cir all of the above expenses are reasonable consequently petitioner is entitled to reimbursement of her reasonable administrative and litigation fees and costs of dollar_figure dollar_figure we have considered all other arguments made by petitioner and respondent and found them to be either irrelevant or without merit accordingly we shall grant petitioner's motion for award of reasonable administrative and litigation costs and fees to reflect the foregoing an appropriate order and decision will be entered
